                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION

    GOODWOOD BREWING, LLC                                                                    Plaintiff

    v.                                                               Civil Action No. 3:20-CV-306-RGJ

    UNITED FIRE GROUP AND UNITED                                                          Defendants
    FIRE & CASUALTY COMPANY

                                                  * * * * *

                              MEMORANDUM OPINION AND ORDER

          Defendants United Fire Group, Inc. and United Fire & Casualty Company (collectively

“United Fire”) move for summary judgment [DE 33]. Briefing is complete [DE 34; DE 37; DE

38] and this matter is ripe. For the reasons below, the Court will GRANT Defendants’ Motion for

Summary Judgment [DE 33].

                                          I.      BACKGROUND

          Goodwood Brewing, LLC (“Goodwood”), a brewing company, owns and operates a

brewpub in Frankfort, Kentucky, a taproom in Louisville, Kentucky, and a taproom in

Jeffersonville, Indiana.1 [DE 1 at 1].          On March 6, 2020, Governor Andy Beshear issued an

executive order declaring a state of emergency in Kentucky based on the outbreak of the COVID-

19 virus. Id. at 6. On March 16 and March 19, 2020, the Kentucky Cabinet for Health and Family

Services, Department of Public Health, and the Public Protection Cabinet, Alcoholic Beverage

Control (“Department of Public Heath”) issued additional orders (collectively, the “COVID

Orders”) restricting “food and beverage sales” to “carry-out, delivery and drive-thru only; no

onsite consumption is permitted.” Id.




1
    Goodwood’s Indiana location is not at issue in this lawsuit. [DE 1 at 2].

                                                       1
       Goodwood held a Commercial Property Policy (“Policy”) from United Fire for the period

at issue. Id. at 2-3. Goodwood alleges that the COVID Orders have prevented it from physically

occupying and using the Kentucky locations. Id. at 7-8. Goodwood also alleges that this

constitutes “a direct physical loss” as that term is defined in the Policy. Id. at 8. And that, as a

result of this “direct physical loss,” it has “suffered loss of business income, has incurred ‘extra

expense’ to minimize the suspension of business and continue its operations, and has suffered other

losses and damages.” Id.

       Goodwood filed an insurance claim with United Fire. After United Fire denied its claim

[DE 1-8 at 77-79], Goodwood filed suit in this Court requesting declaratory judgment against

United Fire.2 [DE 1].

                                       II.    DISCUSSION

A. Jurisdiction

       Goodwood brings this action under the Declaratory Judgment Act. [DE 1 at 10-11; 28

U.S.C. § 2201(a)]. While the Act authorizes district courts to exercise jurisdiction, it does not

mandate or impose a duty to do so. Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d

807, 812 (6th Cir. 2004). While neither party has addressed the Court’s jurisdiction, the Court will

first determine whether the exercise of jurisdiction is appropriate under the circumstances of this

case before addressing United Fire’s summary judgment motion. See Berkley Assurance Co. v.

Carter Douglas Co., LLC, No. 1:18-CV-00099-GNS, 2020 WL 201051, at *1 (W.D. Ky. Jan. 13,

2020) (“Although the issue has not been raised, courts are encouraged to, sua sponte, examine the




2
 In its complaint, Goodwood filed additional claims against United Fire. [DE 1 at 11-16]. The parties
have agreed that if “the Court enters declaratory judgment against Goodwood” the “declaratory judgment
will dispose of the remaining counts of Goodwood’s Complaint.” [DE 20 at 151].


                                                  2
issue of whether to exercise their discretion in asserting jurisdiction over actions brought pursuant

to the Declaratory Judgment Act, 28 U.S.C. § 2201(a)”).

          The court considers five factors (“Grand Trunk factors”) to determine whether the exercise

of Declaratory Judgment Act jurisdiction is proper. Grand Trunk W.R.R. Co. v. Consol. Rail Co.,

746 F.2d 323, 326 (6th Cir. 1984) (internal quotation marks omitted). Although the Court must

balance the five factors, the Sixth Circuit has never clarified the relative weights of the factors. Id.

at 326.

          The first two Grand Trunk factors assess “(1) whether the declaratory action would settle

the controversy” and “(2) whether the declaratory action would serve a useful purpose in clarifying

the legal relations in issue.” Grand Trunk, 746 F.2d at 326. Because “it is almost always the case

that if a declaratory judgment will settle the controversy, . . . it will clarify the legal relations in

issue,” the inquiries required by these two factors often overlap substantially. United Specialty

Ins. Co. v. Cole’s Place, Inc., 936 F.3d 386, 397 (6th Cir. 2019) (citing Scottsdale Ins. Co. v.

Flowers, 513 F.3d 546, 557 (6th Cir. 2008); Bituminous, 373 F.3d at 814; and Northland Ins. Co.

v. Stewart Title Guar. Co., 327 F.3d 448, 454 (6th Cir. 2003)).

          There are two lines of cases in the Sixth Circuit. United Specialty Ins. Co. v. Cole’s Place,

Inc., No. 3:17-CV-00326-TBR, 2018 WL 1914731, at *4 (W.D. Ky. Apr. 23, 2018), aff’d, 936

F.3d 386 (6th Cir. 2019) (citing Flowers, 513 F.3d at 555). “One line of cases approved of

declaratory actions because they can ‘settle the insurance coverage controversy,’ while a second

line of cases disapproved of declaratory actions because while they ‘might clarify the legal

relationship between the insurer and the insured, they do not settle the ultimate controversy.’” Id.

(quoting Flowers, 513 F.3d at 555).




                                                   3
       This action falls into the first line of cases. The parties dispute whether the Policy covers

damages arising from Goodwood’s alleged inability to operate during the COVID-19 pandemic.

There are no fact-bound issues of state law awaiting resolution in the state-court litigation. See

Bituminous, 373 F.3d at 813–14. As a result, this declaratory judgment action will “settle the

controversy,” as it resolves the dispute between the insurer and insured over coverage. See, e.g.,

W. World Ins. Co. v. Hoey, 773 F.3d 755, 760–61 (6th Cir. 2014). The first two Grand Trunk

factors therefore support the exercise of jurisdiction.

       The third factor considers “whether the use of the declaratory judgment action is motivated

by ‘procedural fencing’ or [is] likely to create a race for res judicata.” Flowers, 513 F.3d at 558.

Based on the parties’ pleadings, there is no competing state court declaratory action. Thus, the

third Grand Trunk factor supports the exercise of jurisdiction.

       The fourth Grand Trunk factor addresses “whether accepting jurisdiction would increase

friction between federal and state courts” and is broken into three sub-factors. Flowers, at 559.

The first sub-part “focuses on whether the state court’s resolution of the factual issues in the case

is necessary for the district court’s resolution of the declaratory judgment action.” Flowers, 513

F.3d at 560. Here, any factual determinations the Court may have to make will not overlap with

those in a state court action because there is no state court action pending. As a result, this sub-

factor supports exercising jurisdiction.

       The second sub-part examines “which court, federal or state, is in a better position to

resolve the issues in the declaratory action.” Id. The Sixth Circuit has “found that ‘issues of

insurance contract interpretation are questions of state law with which the Kentucky state courts

are more familiar and, therefore, better able to resolve.’” Id. at 561 (quoting Travelers Indem. Co.

v Bowling Green Prof. Assoc., 495 F.3d 266, 273 (6th Cir. 2007)). The questions that would arise



                                                  4
here do not, however, involve novel issues of Kentucky law. Although Kentucky appellate courts

do not appear to have addressed the exact issues raised, the novel factor of the COVID-19

pandemic does not make this action inappropriate for this Court to consider because it involves

application of well-established Kentucky principles of insurance policy interpretation. See Cole’s

Place, Inc., 2018 WL 1914731 at *8. The second sub-factor therefore is neutral.

       The third sub-part “focuses on whether the issue in this federal action implicates important

state policies and is, thus, more appropriately considered in state court.” Flowers, 513 F.3d at 561.

Kentucky state courts are “more familiar and, therefore, better able to resolve” interpretation of

insurance contracts. Id. Even when the state law is not difficult to apply, the Sixth Circuit has

usually found “that the interpretation of insurance contracts is closely entwined with state public

policy.” Cole’s Place, Inc., 936 F.3d at 401, citing e.g., Flowers, 513 F.3d at 561 and Travelers,

495 F.3d at 273. Because this action involves an interpretation of a Kentucky insurance contract,

the third sub-factor counsels against exercising jurisdiction.

       The fifth and final factor asks “whether there is an alternative remedy which is better or

more effective” than federal declaratory relief. Grand Trunk, 746 F.2d at 326. Kentucky law

provides a declaration of rights procedure under KRS § 418.040. Mass. Bay Ins. Co. v. Christian

Funeral Dirs., Inc., No. 18-5267, 2018 WL 6787945, at *8 (6th Cir. Dec. 26, 2018). The Sixth

Circuit has held that, “[i]n many ways, this alternative would have been better.” Flowers, 513

F.3d at 562. Specifically,“[t]he Kentucky courts are in a superior position to resolve undecided

questions of state law,” and “Kentucky courts might also have been able to combine the two actions

so that all issues could be resolved by the same judge.” Id. For these reasons, overall, the fifth

Grand Trunk factor weighs against exercising jurisdiction.




                                                  5
       As noted above, the Sixth Circuit has never suggested the relative weight of the factors;

instead, “[t]he relative weight of the underlying considerations of efficiency, fairness, and

federalism will depend on facts of the case.” Cole’s Place, Inc., 936 F.3d at 402 (citing Hoey, 773

F.3d at 759). Further,“[t]he essential question is always whether [the court] has taken a good look

at the issue and engaged in a reasoned analysis of whether issuing a declaration would be useful

and fair.” Id. (citing Hoey, 773 F.3d at 759) (citation omitted). Having evaluated those factors,

the first three factors support exercising jurisdiction, as does one of the sub-factors of the fourth

factor. Because of the importance of these factors, the exercise of the Court’s discretionary

jurisdiction is appropriate.

B. Summary Judgment

       Summary judgment is required when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving

party bears the burden of specifying the basis for its motion and showing the lack of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party

satisfies this burden, the nonmoving party must produce specific facts showing a material issue of

fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “Factual differences

are not considered material unless the differences are such that a reasonable jury could find for the

party contesting the summary judgment motion.” Bell v. City of E. Cleveland, 125 F.3d 855 (6th

Cir. 1997) (citing Liberty Lobby, 477 U.S. at 252).

       A district court considering a motion for summary judgment may not weigh evidence or

make credibility determinations. Daugherty v. Sajar Plastics, Inc., 544 F.3d 696, 702 (6th Cir.

2008); Adams v. Metiva, 31 F.3d 375, 379 (6th Cir. 1994). The Court must view the evidence and

draw all reasonable inferences in a light most favorable to the nonmoving party. Williams v. Int’l



                                                 6
Paper Co., 227 F.3d 706, 710 (6th Cir. 2000). But the nonmoving party must do more than show

some “metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986); see also Loyd v. Saint Joseph Mercy Oakland, 766 F.3d

580, 588 (6th Cir. 2014). Instead, the nonmoving party must present specific facts showing that a

genuine factual issue exists by “citing to particular parts of materials in the record” or by “showing

that the materials cited do not establish the absence . . . of a genuine dispute[.]” Shreve v. Franklin

Cty., Ohio, 743 F.3d 126, 136 (6th Cir. 2014). “The mere existence of a scintilla of evidence in

support of the [nonmoving party’s] position will be insufficient; there must be evidence on which

the jury could reasonably find for the [nonmoving party].” Liberty Lobby, 477 U.S. at 252.

       The parties agree that the Policy is governed by Kentucky law. [DE 34 at 199; DE 37 at

664]. In a declaratory judgment action regarding an insurance policy, the initial burden is on the

insured to establish that the incident at issue was within the scope of the policy. Secura Ins.

Company v. Gray Constr., Inc., 717 F. Supp. 2d 710, 714–15 (W.D.Ky.2010), modified on

clarification (July 12, 2010). If the insured demonstrates that coverage exists, the burden then

shifts to the insurer to establish that an exclusion bars coverage. Id. at 715.

       To determine whether coverage exists, the Court begins by interpreting the relevant

insurance contract.     Stone v. Ky. Farm Bureau Mut. Ins. Co., 34 S.W.3d 809, 810

(Ky.Ct.App.2000). “The primary object in construing a contract . . . is to effectuate the intentions

of the parties.” Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 384

(Ky.Ct.App.2002). The parties’ intentions are to be discerned from the four corners of the contract.

Id. In the absence of any ambiguities, the Court enforces the terms as written. McMullin v.

McMullin, 338 S.W.3d 315, 320 (Ky.Ct.App.2011) (citing Whitlow v. Whitlow, 267 S.W.2d 739,

740 (Ky.1954)).



                                                  7
       “A contractual provision is ambiguous if the provision is susceptible to multiple or

inconsistent interpretations.” McMullin, 338 S.W.3d at 320. Contractual terms are assigned their

ordinary meaning, Frear v. P. T.A. Indus., Inc., 103 S .W.3d 99, 106 (Ky.2003), and courts are

“simply unwilling to torture words to import ambiguity into a contract where the ordinary meaning

leaves no room for ambiguity.” First Home, LLC v. Crown Communications, Inc., No.2010–CA–

001701–MR, 2012 WL 95560 at *5 (Ky.Ct.App. Mar. 15, 2012). That said, the contract should

be liberally construed and all ambiguous terms resolved in favor of the insured. Ky. Farm Bureau

Mut. Ins. Co. v. McKinney, 831 S.W.2d 164, 166 (Ky.1992).

       Goodwood asserts coverage under three of the Policy’s coverage provisions: Business

Income or Extra Expenses Coverage; Dependent Property Coverage; and Civil Authority

Coverage. United Fire contends that none of these provisions provides coverage for Goodwood’s

alleged losses. [DE 1 at 7-10].

       1. Business Income and Extra Expense Coverage

       The Building and Personal Property Coverage Form provides:

               A. Coverage

               We will pay for direct physical loss of or damage to Covered Property
               premises described in the Declarations caused by or resulting from any
               Covered Cause of Loss.

[DE 1-2 at 23].

       The Policy defines Covered Cause of Loss as “direct physical loss unless the loss is

excluded or limited in this policy.” Id. at 39.

       The Micro-Brewery Ultra Property Plus form, under which Goodwood also seeks

coverage, modifies the Building and Personal Property Coverage Form as follows:

               H. At Section A. Coverage 4. Additional Coverages the following
               provisions for optional additional coverages are added:

                                                  8
                 Optional Business Income and Extra Expense Coverage
                 a. Business Income
                 ...
                 We will pay for the actual loss of Business Income you sustain due to the
                 necessary “suspension” of your “operations” during the “period of
                 restoration.” The “suspension” must be caused by direct physical loss of or
                 damage to property at premises which are described in the Declarations.
                 The loss or damage must be caused by or result from a Covered Cause of
                 Loss. . . .
                 ...
                 c. Extra Expense Coverage
                 Extra Expense means necessary expenses you incur during the “period of
                 restoration” that you would not have incurred if there had been no direct
                 physical loss or damage to property caused by or resulting from a Covered
                 Cause of Loss.

[DE 1-4 at 49].

       The Policy does not define the phrase “direct physical loss of or damage to.” United Fire

argues that it means “a tangible loss of or harm to the insured property, in whole or part.” [DE 34

at 206]. Applying this definition to the undisputed facts in the case, United Fire asserts that the

Policy does not cover Goodwood’s alleged losses:

       At the outset, Goodwood has only alleged economic losses, specifically a loss of
       use. Goodwood cannot prove that the COVID-19 virus is or has been present at the
       Kentucky properties, let alone that COVID-19 has caused any tangible, physical
       alteration or damage to the Kentucky properties . . . Here, there is simply no
       evidence that any physical alteration or damage occurred to the Kentucky
       properties. At most, Goodwood has generally alleged that one of its employees was
       diagnosed with COVID-19. This does not prove the virus was present at the
       Kentucky properties and even if it did, it does not prove the Kentucky properties
       were physically altered or damaged. Surfaces can be cleaned.

Id. at 206-07.

       Goodwood, on the other hand, argues that the phrase means “a deprivation of property”

and that it was “deprived of its property, and of its full use and occupation of its property, by

COVID-19 and Kentucky’s related Executive Order 2020-215, thus entitling [it] to coverage under

the Policy.” [DE 37 at 662]. Put differently, Goodwood asserts that it “lost the ability to physically


                                                  9
occupy its own property and thus suffered a physical loss, rather than having the property

foreclosed upon and thus suffering a legal loss or becoming unpopular and suffering a profit loss.”

Id. at 663.

        Kentucky appellate courts have not extensively examined the meaning of “direct physical

loss or damage to” in the context of an insurance policy. Nor has the Sixth Circuit when applying

Kentucky law. Cf. Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F. App’x 569, 575 (6th Cir.

2012) (applying Michigan law) (“[W]hile Universal certainly suffered a large inconvenience as a

result of the mold and bacterial contamination of the Evergreen building, the damages resulting

therefrom are not covered by the insurance policy issued by Federal. Universal did not suffer any

tangible damage to physical property, nor were the Evergreen premises rendered uninhabitable or

substantially unusable”).

        The parties cited ample non-binding precedent. [DE 34 at 208-13; DE 37 at 665-71].

Based on the Court’s review of this precedent, courts across the country have diverged in how they

interpret “direct physical loss of or damage to” in insurance contracts. The majority of courts,

however, agree with United Fire.3 See Bluegrass Oral Health Ctr., PLLC v. Cincinnati Ins. Co.,

No. 1:20-CV-00120-GNS, 2021 WL 1069038, at *4 (W.D. Ky. Mar. 18, 2021) (collecting cases).

While the majority position does not determine the outcome here, it is compelling to the Court that

most courts side with United Fire. Most relevant to the Court’s analysis, though, is precedent

filtering the meaning of “direct physical loss of or damage to” through the lens of Kentucky law.



3
  The minority of courts agree with Goodwood’s interpretation. Goodwood cites many of these cases in its
response, but pays particular attention to In re: Society Ins. Co., COVID-19 Bus. Interruption Protection
Ins. Litig., 2021 WL 679109 (N.D. Ill. Feb. 22, 2021), Elegant Massage v. State Farm, 2020 WL 7249624,
at *9 (E.D. Va. Dec. 9, 2020), Hill & Stout v. Mutual of Enumclaw Ins., 20-2-7925-1 (Sup. Ct. Wash. Nov.
13, 2020), and N. State Deli v. Cincinnati Ins., 20-CVS-2569 (Durham County Sup. Ct., N.C. Oct. 9, 2020).
[DE 37 at 663-71]. The Court declines to follow them, however, because they have been rejected by
numerous courts, do not interpret Kentucky law, and are from outside the Sixth Circuit.

                                                   10
Particularly relevant here are recent cases from the Eastern District of Kentucky (Ashland Hosp.

Corp. v. Affiliated FM Ins. Co., No. CIV.A. 11-16-DLB-EBA, 2013 WL 4400516, at *1 (E.D. Ky.

Aug. 14, 2013) and LexFit, LLC v. W. Bend Mut. Ins. Co., No. CV 5:20-413-DCR, 2021 WL

2382519, at *1 (E.D. Ky. June 10, 2021)) and the Western District of Kentucky (Bluegrass).

        In Ashland, the plaintiff, a hospital, stored all its electronic records on a third-party

vendor’s data network. Ashland, 2013 WL 4400516, at *1. Unfortunately, the data network

overheated and the hospital’s electronic records were physically corrupted and had to be restored.

Id. at 2. After the plaintiff’s insurance carrier denied coverage under the “direct physical loss of

or damage to” provision of the insurance policy, plaintiff filed a declaratory judgment action. Id.

The court framed “the central question” as “whether the phrase ‘direct physical loss or damage’

includes a loss of reliability suffered by a data storage network due to heat exposure.” Id. at 4.

The court found that “loss of reliability” was covered under the policy’s “direct physical loss or

damage” provision:

        The phrase “direct physical loss or damage,” as applied to Plaintiff’s data storage
        network, encompasses a loss of reliability caused by excessive temperature. There
        are two reasons the Court makes this finding. First, the component damage at issue
        here is undeniably “direct” and “physical”: it is “direct” because the harm flows
        immediately or proximately from the heat exposure, and it is “physical” because
        the harm results from physical alteration to the components themselves.

        It is undisputed, for instance, that disk drive damage occurs on a microscopic level
        through a process called “ionic migration,” in which “lubricants are thinned or ...
        move around because they’re more fluid [as a result of heat exposure].” It is also
        undisputed that heat exposure can degrade the disk drives “Annualized Failure
        Rate,” meaning their annual risk of failure—or in other words, their reliability.
        There is no question, therefore, that degradation of a disk drive’s Annualized
        Failure Rate due to heat exposure is a physical process.

Id. at 5 (internal citation omitted).

        Bluegrass Oral Health Center (“BOHC”), a dental clinic, closed in response to an order

from the Kentucky Department of Public Health directing that “all non-emergent medical, surgical,

                                                11
dental, or other health care practices or procedures cease effective the close of business on March

18, 2020.” Bluegrass, 2021 WL 1069038 at *1. BOHC sued its insurance company after it refused

to provide coverage under the policy’s civil authority provision. Id. The parties disputed the

meaning of phrase “direct physical loss” in the policy. Id. at 2. After reviewing relevant precedent

and examining the dictionary definitions of “direct,” “physical,” and “loss,” the court determined:

        The primary dictionary definition of loss is “destruction” or “ruin.” Loss, Merriam-
        Webster, https://www.merriam-webster.com/dictionary/loss (last visited Mar. 17,
        2021). Thus, in context, “physical loss” would mean destruction or ruin produced
        by the forces or operation of physics. Physical, Merriam-Webster,
        https://www.merriamwebster.com/dictionary/physical (last visited Mar. 17, 2021).
        In this light, “physical loss” would apply to property destroyed by some force,
        contrasted with “physical damage” which would cover a lesser extent of harm short
        of destruction or ruin. Thus, the policy would extend to the continuum of harm
        from total (loss) to partial (damage) resulting in alteration to an insured property.
        See Robert E. Levy D.M.D., LLC, 2021 WL 598817, at *11. This is a far more
        reasonable construction than interpreting “direct physical loss” to mean “direct
        physical loss of use,” which frankly makes no sense.

Id. at 4.

        Based on this definition of “direct physical loss,” the court found that there was no coverage

under the policy. Id. at 5.

        Finally, the court in LexFit considered whether the “direct physical loss” provision of the

plaintiff’s insurance policy covered economic losses it suffered when it was forced to close due to

COVID-19. LexFit, LLC v. W. Bend Mut. Ins. Co., No. CV 5:20-413-DCR, 2021 WL 2382519,

at *1 (E.D. Ky. June 10, 2021). Citing and agreeing with Bluegrass, the court found that “direct

physical loss” requires “tangible harm or damage to the property covered by the agreement.

Accordingly, a purely economic loss cannot qualify as a ‘direct physical loss.’” Id. at 4.

        Ashland, Bluegrass, and LexFit are persuasive and apply here. The Court finds as a matter

of law that “direct physical loss or damage to” requires “tangible harm or damage to the property

covered by the agreement.” Id. Applying that interpretation to the undisputed facts in this case,

                                                 12
the Court finds that Goodwood’s economic losses and alleged inability to access its properties due

to the COVID Orders do not constitute “tangible harm and damage to the property.” As a result,

Goodwood is not entitled to business income and extra expense coverage for its claims.

        2. Dependent Property Coverage

        The Micro-Brewery Ultra Property Plus form provides:

               h. Coverage Extensions for Business Income and Extra Expense
               ...
               (3) Business Income and Extra Expense for Dependent Properties
               We will pay for the actual loss of Business Income you sustain due to the
               necessary “suspension” of your “operations” during the “period of
               restoration” caused by direct physical loss of or damage to “dependent
               property” by a Covered Cause of Loss.

[DE 1-4 at 52].

        The Policy defines “dependent property” as:

               property operated by others whom you depend on to:
               a. Deliver materials or services to you, or to others for your account
               (contributing locations). But any property which delivers any of the
               following services is not a Contributing Location with respect to such
               services:
                       (i) Water supply services;
                       (ii) Power supply services; or
                       (iii) Communication supply services, including services relating to
                       internet access to any electronic network;
               b. Accept your products or services (Recipient Locations);
               c. Manufacture products for delivery to your customers under contract of
               sale (Manufacturing Locations); or
               d. Attract customers to your business (Leader Locations}.

Id. at 66.

        United Fire asserts that dependent party coverage does not apply because, while Goodwood

“generally alleged in its Complaint that it relies upon dependent businesses who have been shut

down by Executive Orders and that Goodwood is entitled to coverage,” it failed to “specifically

identify the dependent properties or describe the ‘physical loss’ suffered” and “United Fire has



                                               13
already demonstrated herein that loss of use resulting from COVID-19 closure orders does not

amount to ‘direct physical loss of or damage’ to property.” [DE 34 at 215].

       Goodwood counters that it:

       has pled a sufficient claim for dependent property coverage. Because customers
       and other businesses were restricted during the shutdown, Plaintiff relies upon
       dependent businesses, including numerous bars and restaurants in Kentucky who
       buy and distribute Plaintiff’s beer, who were similarly affected by COVID-19 and
       the executive orders limiting access to their properties. This claim is sufficient to
       state a claim for dependent property coverage.

[DE 37 at 674-75].

       The Court has found as a matter of law that “direct physical loss of or damage to” requires

“tangible harm or damage to the property covered by the agreement.” LexFit, 2021 WL 2382519

at *4. United Fire has demonstrated that there are no issues of genuine material fact about whether

the alleged dependent properties suffered “tangible harm or damage” to their property, and

Goodwood has failed to produce facts showing that they have. See Celotex, 477 U.S. at 322;

Anderson, 477 U.S. at 247–48. As a result, Goodwood is not entitled to dependent property

coverage for its claims.

       3. Civil Authority Coverage

       The Civil Authority provision provides:

               g. Additional Coverages for Business Income and Extra Expense
               ...
               (1) Civil Authority
               ...
               When a Covered Cause of Loss causes damage to property other than
               property at the described premises, we will pay for the actual loss of
               Business Income you sustain and necessary Extra Expense caused by action
               of civil authority that prohibits access to the described premises, provided
               that both of the following apply:
               a) Access to the area immediately surrounding the damaged
               property is prohibited by civil authority as a result of the damage, and the
               described premises are within that area but are not more than one mile from
               the damaged property; and

                                                 14
               b) The action of civil authority is taken in response to dangerous physical
               conditions resulting from the damage or continuation of the Covered Cause
               of Loss that caused the damage, or the action is taken to enable a civil
               authority to have uninterrupted access to the damaged property.

[DE 1-4 at 50].

       United Fire contends that “Goodwood cannot show a ‘Covered Cause of Loss’ because

there is no evidence of any direct physical loss to property in the area immediately surrounding

Goodwood’s Kentucky properties.” [DE 34 at 215-16]. But, even if Goodwood could demonstrate

a Covered Cause of Loss, United Fire argues that Goodwood’s claim for civil authority coverage

would still fail because “there is no evidence that Goodwood was prohibited access to its

premises.” Id. at 216.

       Goodwood argues:

       The policy does not define access, and Defendant broadly reads the policy to only
       apply where no access whatsoever is permitted. Contrary to Defendant’s
       interpretation, this Court must interpret the policy in Plaintiff’s favor under
       Kentucky law. In addition, Kentucky law requires that the policy provide any
       coverage that a policyholder would reasonably expect. In this case, the policy
       covers a prohibition on customer access to the premises for purposes of onsite
       service of food and beverages.

[DE 37 at 673].

       The Court disagrees. The Civil Authority provision is conjunctive: there is no coverage

under it unless both (a) and (b) are satisfied. United Fire has demonstrated that there are no genuine

issues of material fact about both (a) and (b), and Goodwood has failed to produced facts showing

there are. Indeed, Goodwood has completely failed to address (b). As a result, Goodwood is not

entitled to civil authority coverage for its claims. See Bluegrass, 2021 WL 1069038 at *5 (“‘Civil

Authority’ coverage sought by BOHC requires a claim for a tangible loss to property other than

the insured property, which BOHC has failed to identify. Further, the Civil Authority coverage




                                                 15
does not apply because there is no allegation that BOHC lost access to its business due to damage

to surrounding property”).

       4. Reasonable Expectation Doctrine

       Finally, Goodwood argues that “[b]ecause the policy explicitly covers loss in the absence

of damage, a reasonable policyholder would expect coverage.” [DE 37 at 665]. United Fire

asserts: “[T]he reasonable expectations of the insured are not properly considered where the terms

of the policy are plain and unambiguous . . . Since the beginning of the COVID-19 pandemic, the

majority of courts considering COVID-19 business interruption claims have similarly found the

phrase ‘direct physical loss or damage’ is unambiguous and requires tangible, physical alteration

or damage to covered property.” [DE 34 at 214].

       “The rule of interpretation known as the ‘reasonable expectations doctrine’ resolves an

insurance policy ambiguity in favor of the insured’s reasonable expectations.” Kentucky

Employers’ Mut. Ins. v. Ellington, 459 S.W.3d 876, 883 (Ky. 2015) (quoting Aetna Cas. & Sur.

Co. v. Commonwealth, 179 S.W.3d 830, 837 (Ky. 2005). The basic thrust of this doctrine is “that

the insured is entitled to all the coverage he may reasonably expect to be provided under the

policy.” Id. (quoting Simon v. Continental Ins. Co., 724 S.W.2d 210, 212 (Ky. 1986)). “Only an

unequivocally conspicuous, plain and clear manifestation of the company's intent to exclude

coverage will defeat that expectation.” Id. (quoting Simon, 724 S.W.2d at 212). “This test looks

to the reasonableness of what an insured may believe about coverage, and necessarily relies heavily

on the facts.” Id. But reasonable expectations are “not ascertained from the subjective belief,

however genuine, of the insurance applicant”; rather, the “test in determining reasonable

expectations is based on construing the policy language as a layman would understand it.” Sparks

v. Trustguard Ins. Co., 389 S.W.3d 121, 128 (Ky. App. 2012). “Only actual ambiguities in the



                                                16
policy language will trigger the doctrine of reasonable expectations.” Id. (citing True v. Raines,

99 S.W.3d 439, 443 (Ky. 2003)).

        First, as discussed in this Opinion, the contested provisions in the Policy do not “explicitly

cover[] loss in the absence of damage.” Rather, they cover “tangible harm or damage.” LexFit,

2021 WL 2382519 at *4. As a result, a reasonable policyholder would not expect coverage for

loss of the ability to use the covered property.        Second, this Court joins others in finding that

“direct physical loss” is unambiguous. See, e.g., Ashland, 2013 WL 4400516 at *8; LexFit, 2021

WL 2382519 at *3. Third and finally, based on how “direct physical loss” is used throughout the

Policy, it would be unreasonable for Goodwood to expect that its alleged inability to physically

use or access its properties would be covered. As illustrated in the examples below, “direct

physical loss” is used in the Policy in conjunction with “tangible harm or damage” to the covered

property, not the “physical loss” of the ability to use it:

                5. Tenant’s Building Glass Coverage
                If you are a tenant and no Limit of Insurance is shown in the Declarations
                for Building Coverage you may extend the insurance provided for Your
                Business Personal Property to cover direct physical loss or damage to
                building glass that is part of the exterior or interior walls, floors or ceilings
                of the building or structure occupied by you at the premises shown in the
                Declarations.
                We will also pay for necessary:
                        a. Expenses incurred to put up temporary plates or board up
                        openings;
                        b. Repair or replacement of encasing frames; and
                        c. Expenses incurred to remove or replace obstructions.
                ...

                s. “Micro-Brewery” Leakage or Spillage
                We will pay up to $25,000 for direct physical loss or damage due to sudden
                and accidental leakage or spillage of microbrew. Coverage does not apply
                if you left valves open which caused the leakage or spillage of microbrew.

                ...

                u. Tank Collapse

                                                   17
              We will pay for direct physical loss or damage to microbrew storage tanks
              from collapse of a tank resulting from external tank air pressure being
              greater than internal tank air pressure.

[DE 1-4 at 56-64].

       The context in which “direct physical loss” is used throughout the Policy constitutes an

“unequivocally conspicuous, plain and clear manifestation of [United Fire’s] intent to exclude

coverage.” Ellington, 459 S.W.3d at 883.

                                       III.   CONCLUSION

       Having thus considered the parties’ filings and the applicable law, and being otherwise

sufficiently advised, the Court HEREBY ORDERS AS FOLLOWS:

       (1) The Court finds that the exercise of its jurisdiction over this declaratory judgment

          action under 28 U.S.C § 2201 is proper.

       (2) United Fire’s Motion for Summary Judgment, [DE 33], is GRANTED.

       (3) This matter is DISMISSED with prejudice and STRICKEN from the Court’s active

          docket.

       (4) The Court will enter a separate Judgment.




                                                                   July 13, 2021




                                              18
